Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard L. Dixon appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction, as well as its order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. United States v. Dixon, No. 2:96-cr-00191-1, 2009 WL 1868017 (S.D.W. Va. filed June 29, 2009 & entered June 30, 2009); 2010 WL 1005755 (Mar. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.